Filed Pursuant to Rule433 Issuer Free Writing Prospectus dated May 17, 2010 Relating to Prospectus Supplement dated May 12, 2010 Registration No.333-153305 BANRO CORPORATION FREE WRITING PROSPECTUS The prospectus supplement of Banro Corporation filed with the United States Securities and Exchange Commission (the “SEC”) on May 12, 2010 erroneously defined the term Underwriter. All references to Underwriter therein refer only to GMP Securities L.P and CIBC World Markets Inc. * * * THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS AND A PROSPECTUS SUPPLEMENT) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SECFOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAYOBTAIN THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. ALTERNATIVELY, THE ISSUER, ANY UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND TO YOU THE PROSPECTUS IF YOU REQUEST IT BY CONTACTING GRIFFITHS MCBURNEY CORP. BY FAX AT 416-943-6@GMPONLINE.COM OR CIBC WORLD MARKETS CORP. BY FAX AT 212-667-6@US.CIBC.COM.
